Exhibit 10.39

AMENDMENT TO MANAGEMENT PERFORMANCE SHARE AGREEMENTS

Pursuant to the MetLife, Inc. 2005 Stock and Incentive Compensation Plan (the
“Plan”), MetLife, Inc. hereby amends each of your Management Performance Share
Agreements (the “Agreements”) as of April 25, 2007, as follows (this
“Amendment”):

1. Section 7 of each Agreement is restated in its entirety as follows:

7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Performance Shares in recognition of unusual or nonrecurring
events affecting the Company or its financial statements (such as a Common Stock
dividend, Common Stock split, recapitalization, payment of an extraordinary
dividend, merger, consolidation, combination, spin-off, distribution of assets
to stockholders other than ordinary cash dividends, exchange of shares, or other
similar corporate change), or in recognition of changes to applicable laws,
regulations, or accounting principles, to prevent unintended dilution or
enlargement of the potential benefits of your Performance Shares. The
Committee’s determinations in this regard will be conclusive.

2. Any capitalized word used in this Amendment is defined in the Plan or each
Agreement. This Amendment will be construed in accordance with and governed by
the laws of the State of Delaware, regardless of the law that might be applied
under principles of conflict of laws. This Amendment, the Agreements, and the
Plan represent the entire agreements between you and the Company, and you and
all Affiliates, regarding your Performance Shares and no other promises, terms,
or agreements of any kind regarding your Performance Shares apply. In the event
any provision of this Amendment is held illegal or invalid, the rest of the
Amendment will remain enforceable. In no event will this amendment be construed
in a manner that would cause you to incur a penalty under Code Section 409A.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment.

 

METLIFE, INC. By:   /s/ C. Robert Henrikson   Name   Chairman of the Board,
President and CEO   Title   /s/ C. Robert Henrikson   Signature